Exhibit 10.36

[Execution]

AMENDMENT NO. 7 TO AMENDED AND RESTATED LOAN AGREEMENT

This AMENDMENT NO. 7 TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”),
dated as of April 28, 2006, is entered into by and among Wise Alloys LLC, a
Delaware limited liability company (“Alloys”), Wise Recycling, LLC, a Maryland
limited liability company (“Recycling” and together with Alloys, each
individually a “Borrower” and collectively, “Borrowers”), Wise Metals Group LLC,
a Delaware limited liability company (“Group”), Wise Alloys Finance Corporation,
a Delaware corporation (“Finance”), Listerhill Total Maintenance Center LLC, a
Delaware limited liability company (“Listerhill”), Wise Warehousing, LLC, a
Delaware limited liability company (“Warehousing”), Wise Recycling Texas, LLC, a
Delaware limited liability company (“Recycling Texas”), Wise Recycling West,
LLC, a Delaware limited liability company (“Recycling West” and together with
Group, Finance, Listerhill, Warehousing and Recycling Texas, each individually a
“Guarantor” and collectively, “Guarantors”), the financial institutions from
time to time parties to the Loan Agreement (as hereinafter defined) as lenders
(each individually, a “Lender” and collectively, “Lenders”), and Wachovia Bank,
National Association, successor by merger to Congress Financial Corporation, in
its capacity as administrative agent for Lenders (in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, Agent and Lenders have entered into financing arrangements with
Borrowers pursuant to which Agent and Lenders have made and provided and
hereafter may make and provide, upon certain terms and conditions, loans and
advances and other financial accommodations to Borrowers as set forth in the
Amended and Restated Loan Agreement, dated May 5, 2004, by and among Agent,
Lenders, Borrowers and Guarantors, as amended by Amendment No. 1 to Amended and
Restated Loan Agreement, dated as of June 30, 2004, Amendment No. 2 to Amended
and Restated Loan Agreement, dated as of November 10, 2004, Amendment No. 3 and
Waiver to Amended and Restated Loan Agreement, dated as of March 21, 2005,
Amendment No. 4 to Amended and Restated Loan Agreement, dated as of October 31,
2005, Amendment No. 5 to Amended and Restated Loan Agreement, dated as of
March 3, 2006, and Amendment No. 6 to Amended and Restated Loan Agreement, dated
as of March 31, 2006 (as the same now exists and may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, the “Loan
Agreement”) and the other agreements, documents and instruments referred to
therein or any time executed and/or delivered in connection therewith or related
thereto, including this Amendment (all of the foregoing, together with the Loan
Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”);

WHEREAS, Borrowers have requested that Agent and Lenders agree to make certain
amendments to the Loan Agreement, and Agent and Lenders are willing to agree to
such requests, subject to the terms and conditions contained herein;



--------------------------------------------------------------------------------

WHEREAS, the parties hereto desire to enter into this Amendment to evidence and
effectuate such amendments, subject to the terms and conditions and to the
extent set forth herein;

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

1. Definitions. Capitalized terms used herein which are not otherwise defined
herein shall have the respective meanings ascribed thereto in the Loan
Agreement.

2. Minimum EBITDA. Section 9.17 of the Loan Agreement is hereby amended by
deleting the reference to “May 1, 2005 through April 30, 2006 - $9,000,000” and
replacing it with the following:

“May 1, 2005 through April 30, 2006 - Not Applicable”

3. Amendment Fee. In addition to all other fees payable by Borrowers to Agent
and Lenders under the Loan Agreement and the other Financing Agreements,
Borrowers shall pay to Agent, for the account of Lenders, an amendment fee in
the amount of $100,000, which fee shall be fully earned and due and payable on
the effective date hereof and may be charged by Agent directly to any loan
account of Borrowers.

4. Additional Representations, Warranties and Covenants. Borrowers and
Guarantors, jointly and severally, represent, warrant and covenant with and to
Agent and Lenders as follows, which representations, warranties and covenants
are continuing and shall survive the execution and delivery hereof, and the
truth and accuracy of, or compliance with each, together with the
representations, warranties and covenants in the other Financing Agreements,
being a continuing condition of the making of Loans by Lenders to Borrowers:

(a) This Amendment and the other Financing Agreements executed and/or delivered
by any Borrower or Guarantor in connection herewith (together with this
Amendment, the “Amendment Documents”) have been duly authorized, executed and
delivered by all necessary action on the part of each Borrower and Guarantor
which is a party hereto and, if necessary, their respective members or
stockholders, as the case may be, and is in full force and effect as of the date
hereof, as the case may be, and the agreements and obligations of Borrowers and
Guarantors contained herein or therein constitute legal, valid and binding
obligations of Borrowers and Guarantors enforceable against them in accordance
with their terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(b) As of the date hereof, all of the representations and warranties set forth
in the Loan Agreement and the other Financing Agreements are true and correct in
all material respects on and as of the date hereof as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.

 

2



--------------------------------------------------------------------------------

(c) As of the date hereof, no Default or Event of Default exists or has occurred
and is continuing.

(d) Neither the execution, delivery and performance of this Amendment or any
other Amendment Document in connection therewith, nor the consummation of any of
the transactions contemplated herein or therein (i) are in contravention of law
or any indenture, agreement or undertaking (including the Indenture) to which
any Borrower or Guarantor is a party or by which any Borrower or Guarantor or
its property are bound or (ii) violates any provision of the Certificate of
Incorporation, Certificate of Formation, Operating Agreement, By-Laws or other
governing documents of any Borrower or Guarantor.

5. Conditions Precedent. The provisions contained herein shall be effective as
of the date hereof, but only upon the satisfaction of each of the following
conditions precedent, in a manner satisfactory to Agent:

(a) Agent shall have received an original of this Amendment, duly authorized,
executed and delivered by Borrowers, Guarantors and the Required Lenders; and

(b) no Default or Event of Default shall have occurred and be continuing.

6. Effect of this Amendment; Entire Agreement. Except as expressly set forth
herein, no other changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the date hereof. This Amendment and any instruments or documents delivered or to
be delivered in connection herewith, represent the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. To the extent of conflict between the terms of this Amendment
and the other Financing Agreements, the terms of this Amendment shall control.
The Loan Agreement and this Amendment shall be read and construed as one
agreement.

7. Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.

8. Governing Law. The validity, interpretation and enforcement of this Amendment
and any dispute arising out of the relationship between the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

9. Binding Effect. This Amendment shall be binding upon and inure to the benefit
of each of the parties hereto and their respective successors and assigns.

 

3



--------------------------------------------------------------------------------

10. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.

11. Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto. This Amendment may be executed and delivered by telecopier or
other electronic method of transmission with the same force and effect as if it
were a manually executed and delivered counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders, Borrower and Guarantors have caused this
Amendment to be duly executed as of the day and year first above written.

 

BORROWERS WISE ALLOYS LLC By:  

/s/ Julie K. Charping

Title:   Assistant Secretary WISE RECYCLING, LLC By:  

/s/ Julie K. Charping

Title:   Assistant Secretary GUARANTORS WISE METALS GROUP LLC By:  

/s/ Julie K. Charping

Title:   Assistant Secretary WISE ALLOYS FINANCE CORPORATION By:  

/s/ Julie K. Charping

Title:   Secretary LISTERHILL TOTAL MAINTENANCE CENTER LLC By:  

/s/ Julie K. Charping

Title:   Assistant Secretary WISE RECYCLING TEXAS, LLC By:  

/s/ Julie K. Charping

Title:   Assistant Secretary

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

WISE WAREHOUSING, LLC By:  

/s/ Julie K. Charping

Title:   Assistant Secretary WISE RECYCLING WEST, LLC By:  

/s/ Julie K. Charping

Title:   Assistant Secretary



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

AGENT AND LENDERS

WACHOVIA BANK, NATIONAL ASSOCIATION,

successor by merger to Congress Financial Corporation, as Agent, as Collateral
Agent and as Lender

By:  

 

Title:   Vice President BANK OF AMERICA, NA, as Lender By:  

/s/ Robert Anchundia

  Robert Anchundia Title:   Vice President PNC BANK, NATIONAL ASSOCIATION, as
Lender By:  

 

Title:   VP RZB FINANCE LLC, as Lender By:  

/s/ PAMELA E. FLYNN

  PAMELA E. FLYNN Title:   VICE PRESIDENT By:  

/s/ DAN BOBRJANSKYJ

  DAN BOBRJANSKYJ Title:   VICE PRESIDENT UPS CAPITAL CORPORATION, as Lender By:
 

/s/ John P. Holloway

  John P. Holloway Title:   Director of Portfolio Management THE CIT
GROUP/BUSINESS CREDIT, INC., as Lender By:  

/s/ Jack A. Myers

  Jack A. Myers Title:   Vice President